. uy
** ACTO45B (Rev, 02/08/2019) Judgment in-a Criminal Petty Case (Modified) Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

United States of America JUDGMENT IN A CRIMINAL CASE
VY. (For Offenses Committed On or After November 1, 1987)

~ Rodrigo Garcia-Zarate Case Number: 3:20-mj-20586

Emerson Wheat
Defendant's Attorney

 

 

 

 

 

 

 

 

 

 

 

 

 

 

REGISTRATION NO. 95016298 F tL. E D
THE DEFENDANT: . .

x] pleaded guilty to count(s) 1 of Complaint MARL 3 2020 .

L] was found guilty to count(s) . | __ CLERK USDISTRICT COURT |
after a plea of not guilty. — EporeRN DISTRICT O CALIFORNIA
Accordingly, the defendant is adjudged guilty of such counts), which involve the following offense(s):

Title & Section . Nature of Offense Count Number(s)
8:1325 ILLEGAL ENTRY (Misdemeanor) 1
[2 The defendant has been found not guilty on count(s) |
© Count(s) dismissed on the motion of the United States.
IMPRISONMENT

| The defendant is hereby committed 1 to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

N
/CINTIME SERVED Oo days

 

] Assessment: $10 WAIVED & Fine: WAIVED
XI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.

_U Court recommends defendant be deported/removed with relative, charged in case

 

 

IT IS ORDERED that the defendant shall notify the United States-Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the. court and
United States Attorney Gf any material change in the defendant's economic circumstances.

Friday, March 13, 2020
Date of Imposition of Sentence

 

Michael J. Seng

Dis 7 . HONORABLE MICHAEL J. SENG
| UNITED STATES MAGISTRATE JUDGE

 

Clerk’s Office Copy | as 3:20-mj-20586

 

 
